Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The IDS filed on September 15th, 2021 has been received and considered.
Claims 1-11, 13-17, and 19-24 are allowed with the same examiner’s statement of reasons for allowance previously presented and will be represented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15th, 2021 was filed after the mailing date of the Notice of Allowance on June 16th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        October 11th, 2021